Citation Nr: 1530722	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to March 2000.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The issue currently on appeal was remanded by the Board for additional development in May 2011 and August 2014.  The issue was most recently remanded by the Board to the RO in December 2014 for clarification.  

Pursuant to the December 2014 Board remand, an addendum opinion was obtained, and added to the record, in March 2015.  As a VA opinion has been added to the record in response to the Board remand, there has been substantial compliance with the December 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in March 2011, and a transcript of the hearing is of record.


FINDING OF FACT

The Veteran does not have sinusitis that is causally related to his military service.


CONCLUSION OF LAW

Sinusitis was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was informed in the November 2006 letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the record after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation with nexus opinion was most recently obtained in March 2015.  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2015 VA opinion obtained in this case is adequate, as it is predicated on a reading of relevant medical records and physical examination findings.  The opinion considered all of the pertinent evidence of record, to include the Veteran's medical records and examination findings, and provided a rationale for the opinion stated.  Consequently, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his March 2011 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his accredited representative from Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claim.  The case was subsequently remanded on three occasions for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran seeks service connection for sinusitis.  He is currently service connected for asthma and for allergic rhinitis.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment reports reveal that the Veteran reported a history of asthma on his February 1991 preservice medical history report.  He complained in August 1992 of congestion, runny nose, coughing and sinus problems; and an upper respiratory infection was diagnosed.  Sinusitis was noted in January 1994 and August 1996.  He complained of a sinus infection in October 1997.  His November 1999 medical history report prior to discharge included the notation of sinusitis.

VA treatment records for April 2002 reveal complaints of nasal congestion and coughing yellow mucous for the past week; the diagnosis was allergic rhinitis/viral syndrome.  

San Marcos Family Medical records reveal a diagnosis of upper respiratory infection in October 2004.

A VA evaluation of the Veteran's sinuses was conducted in November 2006.  There was no tenderness on palpation over the paranasal sinuses and no purulent discharge or crusting.  X-rays showed a small left maxillary sinus, probably secondary to congenital hypoplasia, with the possibility of chronic left maxillary less likely although it could not be ruled out.  The diagnosis was allergic rhinitis, and it was noted that recurrent sinusitis was not seen.  After review of the record and examination of the Veteran, the examiner concluded that it was less likely than not that the Veteran had sinusitis due to military service because there was not convincing evidence of sinusitis in service and because the allergic rhinitis in service was mild and was treated with antihistamines.

VA treatment records from December 2006 through February 2009 reveal that the Veteran complained in January 2007 of a productive cough and congestion for several days; sinusitis was diagnosed.  He complained in February 2007 of a 10 day history of sinus congestion and a productive cough with green sputum, which was treated with antibiotics.  The Veteran was treated in February 2009 for a productive cough with yellow and green sputum and nosebleeds over a 7 day period.  The sinus congestion was attributed to a secondary bacterial infection rather than to his "stable" allergic rhinitis and asthma.

The Veteran testified at his March 2011 travel board hearing that he had nasal problems in service.

A VA nasal examination, which included review of the record, was conducted in September 2012.  X-rays of the paranasal sinuses were considered essentially normal.  The diagnoses were allergic rhinitis and deviated nasal septum.  The examiner noted that sinusitis was not found on this examination.

In response to the December 2014 Board remand, the record was reviewed by an appropriate medical professional and a nexus opinion was provided.  According to this opinion, it is less likely as not that the Veteran's sinusitis is causally related to service "...because of the commonality and community acquired nature of disease secondary to bacterial infections without a change in the upper respiratory anatomy, to include nasal and sinuses."  The reviewer pointed out that the Veteran reported a history of asthma on his pre-service medical history report in February 1991.  The reviewer discussed the service notations of upper respiratory problems and noted that the November 2006 and September 2012 VA examinations did not find any active sinusitis.  In light of the above clinical history and the relevant medical literature, the reviewer concluded that the clinical findings were consistent with multiple, acute, self-limited and transient upper respiratory events that related to acquired community related bacterial infections that resolved with conservative treatment, rather than being due to chronic sinusitis.  

The above medical evidence does not include objective evidence showing that the Veteran currently has chronic sinusitis related to service.  Moreover, the only nexus opinions on file, in November 2006 and December 2014, each of which is based on a review of the medical evidence and includes a rationale, are against the claim.  Consequently, service connection for sinusitis is not warranted.

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Sinusitis is not recognized as a chronic disability under 38 C.F.R. § 3.309(a).  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

In the present case, the Veteran has asserted, including at his travel board hearing, that he has experienced sinus symptomatology since service; and he is considered competent to discuss his subjective nasal symptoms.  He is considered credible.  The Board would point out that he is service connected for asthma and allergic rhinitis, which also involve upper respiratory problems.  Moreover, as noted above, sinusitis was not found on VA in-person examinations in November 2006 and September 2012.  The Veteran has not been shown to have had the necessary medical training to diagnose a complex medical condition such as chronic sinusitis from observed nasal symptoms.  As such, the Board finds the November 2006 and March 2015 VA opinions to be of greater probative value.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connection claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


